Case 6:19-cv-01082-GKS-GJK Document 28 Filed 04/17/20 Page 1 of 2 PagelD 552

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
DAPHNE ANN DAVIS,
Plaintiff,
Vv. Case No: 6:19-cv-1082-Orl-18GJK
COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

ORDER

This cause came on for consideration on Plaintiff Daphne Ann Davis’s Unopposed Motion for
Attorney’s Fees Pursuant to the Equal Access to Justice Act (Doc. 26), which the Court referred to the
United States Magistrate Judge for a report and recommendation. Having reviewed the Report and
Recommendation (Doc. 27) entered on March 27,2020, it is hereby ORDERED and ADJUDGED as
follows:

1. United States Magistrate Judge Thomas B. Smith’s Report and Recommendation (Doc.

27) is APPROVED and ADOPTED and is made part of this Order for all purposes, including appellate
review.

2. Plaintiff Daphne Ann Davis’s Unopposed Motion for Attorney’s Fees Pursuant to the Equal
Access to Justice Act (Doc. 26) is GRANTED in part and DENIED in part as follows:

a. Plaintiffs request for attorney’s fees in the amount of $5,500.00 is GRANTED. Plaintiff,
as the prevailing party, is awarded fees in the amount of $5,500.00. Subject to any offset
under the Treasury Offset Program, payment of this award shall be made via the Law
Offices of Samuel Fishman. If these fees are not subject to any offset and an assignment

is provided to the Social Security Administration, the award shall be paid directly to the
Case 6:19-cv-01082-GKS-GJK Document 28 Filed 04/17/20 Page 2 of 2 PagelD 553

order of Samuel Fishman, Esquire. All checks must be mailed care of Samuel Fishman,
Esquire, 11450 Bustleton Avenue, Philadelphia, PA 19116.
b. Plaintiffs requests for costs of $150.00 is DENIED.
3. The Clerk of Court is directed to ENTER JUDGMENT accordingly, in favor of

Plaintiff Daphne Ann Davis and against Defendant Commissioner of Social Security.

”
DONE and ORDERED in Orlando, Florida, this__|149 _ day of April, 2020.

 

 

G.
SENIOR UNITED STATES DISTRICT JUDGE

Copies to:
Counsel of Record
